            Case 1:21-cv-00638-JPO Document 6 Filed 02/23/21 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          February 23, 2021

U.S. District Judge J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:       Mercer v. Anderson Inn Properties, Inc., Case No.:1:21-cv-00638-JPO

Dear District Judge Oetken:

      This office represents Stacey Mercer (“Plaintiff”) in connection with the above captioned
matter. We are pleased to inform the Court that the above referenced action has been resolved in
principle and that the parties are in the process of drafting and exchanging an agreement that will be
reviewed by the parties and their counsel for execution. Respectfully, we are requesting together
with counsel for the defendant a stay of all deadlines and conferences for a period of up to thirty (30)
days so that the parties can finalize the agreement and file a stipulation of dismissal.

        We thank the Court for your time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.



cc:     Patrick McPartland, Esq. (via email)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
